1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
11   DAWN KNEPPER, on behalf of          CASE NO. 8:19-CV-00060-JVS-ADS
     herself and all others similarly
12   situated,                           ORDER (i) DISMISSING WITH
                                         PREJUDICE ALL CLAIMS OF
13                      Plaintiffs,      PLAINTIFF DAWN KNEPPER
                                         AGAINST ALL SERVED AND
14          vs.                          UNSERVED DEFENDANTS (COUNTS
15                                       1 – 7 AND 11 – 12 OF THE SECOND
     OGLETREE, DEAKINS,                  AMENDED COMPLAINT),
16   NASH, SMOAK & STEWART,              (ii) DISMISSING WITHOUT
     P.C., CHARLES MATTHEW               PREJUDICE THE REPRESENTATIVE
17   KEEN & KIM FRANKLIN                 CLAIM UNDER THE CALIFORNIA
     EBERT,                              PRIVATE ATTORNEYS GENERAL
18
                                         ACT (COUNT 10 OF THE SECOND
                        Defendants.      AMENDED COMPLAINT), AND
19
                                         (iii) CLOSING THIS CASE
20
                                         Judge:       Hon. James V. Selna
21
22
23
24
25
26
27
28
     Case No. 8:19-cv-00060-JVS-ADS                           ORDER DISMISSING WITH PREJUDICE
                                                    ALL CLAIMS OF PLTF. AGAINST ALL SERVED AND
                                                  UNSERVED DEFTS, DISMISSING WITHOUT PREJUDICE
                                                          THE PAGA COUNT 10, AND CLOSING CASE
1                                           ORDER
2
3          1)      All claims of the last remaining Plaintiff in this action, Dawn Knepper,
4    specifically including Counts 1 through 7 and 11 through 12 of the Second
5    Amended Complaint – DKT 57-3 (as amended by DKT 113), are hereby dismissed
6    in their entirety with prejudice against all Defendants, Ogletree, Deakins, Nash,
7    Smoak & Stewart, P.C., Charles Matthew Keen, Kim Franklin Ebert, Ronald
8    Chapman, Jr., Joseph Clees and Joseph Beachboard;
9          (2)     Count 10 of the Second Amended Complaint, the California Private
10   Attorneys General Act representative action, currently stayed by the Court, is
11   dismissed without prejudice;
12         (3)     Plaintiff Knepper and Defendants each shall bear their own attorneys’
13   fees and costs; and
14         (4)     This case shall be closed.
15         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
18
19   Dated: February 03, 2020
20                                      HONORABLE JAMES V. SELNA
                                        United States District Judge
21
22
23
24
25
26
27
28
     Case No. 8:19-cv-00060-JVS-ADS                               ORDER DISMISSING WITH PREJUDICE
                                                        ALL CLAIMS OF PLTF. AGAINST ALL SERVED AND
                                                -3-   UNSERVED DEFTS, DISMISSING WITHOUT PREJUDICE
                                                              THE PAGA COUNT 10, AND CLOSING CASE
